Citation Nr: 1629932	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to herbicide agents.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to in-service exposure to herbicide agents.

3.  Entitlement to service connection for chronic lymphocytic leukemia/small lymphocytic lymphoma, to include as due to in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1968 to August 1972, and from June 1976 to May 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for diabetes, non-Hodgkin's lymphoma, and chronic lymphocytic leukemia/small lymphocytic lymphoma.  A claim for service connection for diabetes and CLL/SLL cancer was received by VA in August 2009.  

The Board finds that it is not clear whether the Veteran wishes to file a claim for increased disability ratings for the service-connected giant cell tumor, post excision, right thumb with scar and status post excision, colonic polyp, to reopen service connection for diverticulitis, hypertension, and a mitral valve leak, or for service connection for kidney stones.  A February 2013 rating decision, in pertinent part, denied increased disability ratings in excess of 0 percent for giant cell tumor, post excision, right thumb with scar and status post excision, colonic polyp, denied service connection for diverticulitis, and declined to reopen service connection for hypertension.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these issues within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

In July 2015, the Veteran filed a "notice of disagreement" (on a VA Form 21-0958) with respect to the issues of service connection for CLL/SLL cancer (currently on appeal), hypertension, diverticulitis, polyps, and kidney stones.  In July 2016 correspondence the Veteran indicated that he had many disorders associated with exposure to herbicide agents during service including colon polyps, diverticulitis, kidney stones, and mitral valve leak, as well as indicating that his spouse had two miscarriages due to his exposure.  As these statements were received after March 24, 2015, if the Veteran intends to file a claim with respect to any of these issues, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On a November 2012 substantive appeal (on a VA Form 9), following the issuance of an October 2012 statement of the case with regard to the issues on appeal, the Veteran requested to appear before the Board via videoconference with respect to all issues on appeal.  An April 2016 report of general information confirmed the issues on appeal and that the Veteran still wanted the requested Board hearing.  As the Veteran has requested a Board videoconference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




